Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Attorney Paul Seegers on 11/19/2021.
	Amendment to the claims, as agreed by the Attorney as follows:
	Cancel claims 2 and 18;
	Amendment to claims 1, 3, 4, 11, 12, and 17 as follows:
(strikethrough words are to be deleted, and underlined words are to be added)

1. (Currently Amended) A display device, comprising:
	a display system configured to display three-dimensional content to a user;
	a network interface;
	one or more processors; and
	memory having program instructions stored therein that are executable by the one or more processors to cause the display device to perform operations including:
		discovering, via the network interface, one or more compute nodes operable to facilitate rendering the three-dimensional content
		while the display system is displaying the three-dimensional content:
receiving information identifying abilities of the one or more compute nodes to facilitate the rendering;
			based on the received information, evaluating a set of tasks to dynamically identify ones of the tasks to offload to the one or more compute nodes for facilitating the rendering; 
			redistributing, via the network interface, one or more of the dynamically identified ; and
			rendering the three-dimensional content based on received results from the dynamically identified tasks offloaded to the one or more compute nodes.

3.	(Currently Amended) The display device of claim 1[[2]], wherein the 

4.	(Currently Amended) The display device of claim 1[[2]], wherein the 

11.	(Currently Amended) A non-transitory computer readable medium having program instructions stored therein that are executable by a computing device to cause the computing device to perform operations comprising:
	receiving compute information identifying abilities of one or more compute nodes to facilitate rendering three-dimensional content displayed on a display of the computing device;
	based on the compute information, determining whether to offload 
; 
	redistributing one or more of tasks based on compute information received while the three-dimensional content displayed on a display of the computing device; and
	receiving results of the offloaded tasks and the one or more redistributed tasks.

12.	(Currently Amended) The computer readable medium of claim 11, 

17.	(Currently Amended) A method, comprising:
	providing, by a computing device, compute information identifying an ability of the computing device to facilitate rendering three-dimensional content displayed on a display device;
	receiving, by the computing device, one or more tasks offloaded from the display device based on the provided compute information;
	performing, by the computing device, the one or more tasks to facilitate the rendering of the three-dimensional content; 
	providing, by the computing device, additional compute information while the three-dimensional content is being displayed on a display device;
	receiving, by the computing device from the display device, one or more redistributed tasks based on the additional compute information;
	performing, by the computing device, the one or more redistributed tasks to facilitate the rendering of the three-dimensional content; and
	providing, by the computing device, results from performing the tasks to the display device.

Allowable Subject Matter
Claims 1, 3-14, 17, 19-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art taken singly or in combination does not teach or suggest, a display device, among other things, comprising:
discovering, via the network interface, one or more compute nodes operable to facilitate rendering the three-dimensional content;
while the display system is displaying the three-dimensional content:
receiving information identifying abilities of the one or more compute nodes to facilitate the rendering;
based on the received information, evaluating a set of tasks to dynamically identify ones of the tasks to offload to the one or more compute nodes for facilitating the rendering;
redistributing, via the network interface, one or more of the dynamically identified tasks to the one or more compute nodes for processing by the one or more compute nodes; and
rendering the three-dimensional content based on received results from the dynamically identified tasks offloaded to the one or more compute nodes.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hau H. Nguyen whose telephone number is: 571-272-7787.  The examiner can normally be reached on MON-FRI from 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kee Tung can be reached on (571) 272-7794.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HAU H NGUYEN/Primary Examiner, Art Unit 2611